Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wishneski et al.(2016/0009848).
	Wishneski et al. discloses compositions mixed to comprise diisocyanate and one or more polyether polyols based on initiator(s) and alkylene oxides of molecular weights in overlap with those of the claims (see paragraphs [0044]-[0050]).
	Wishneski et al. differs from applicants’ claims in that it does not particularly disclose the sulfur based polyether polyols and/or the additional polyether polyols as defined by the claims and/or the relative proportions of each as now claimed.  However, Wishneski et al. does disclose that (i.) thiodiglycol may be utilized as an initiator of polyol(s) of their invention, (ii.) more than one polyether polyol may be utilized, (iii.) any alkylene oxide may be used, (iv.) and molecular weights in overlap with those claimed may be utilized (paragraph [0047]-[0050]).  Further, MPEP 2144.06 [R-6] holds that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried

herbicides held prima facie obvious).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any one or combination of polyether polyols, including those initiated by thiodiglycol, along with those having any arrangement of alkylene oxides, including those arrangements as defined by applicants’ claims, in forming any polyol(s) provided for over the ranges of molecular weights identified by Wishneski et al., with each being included in any amount as allowed by Wishneski et al. in forming the preparations of Wishneski et al. for the purpose of achieving acceptable reactive effects in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  It is noted and added that, in that sulfur content is a variable associated with and directed by these elements discussed hereinabove, variation of the content of the sulfur derived from the thiodiglycol initiator of Wishneski et al. in the formulations of Wishneski et al. would have been obvious as well for the purpose of achieving acceptable reactive effects in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  Additionally, regarding the obviousness of the variation of all of these elements pointed to above, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402.  Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).


	Position of obviousness is maintained for all of the reasons as set forth above.  In the instant case and based on the preponderant evidence of record, it is held and maintained as established in the rejection above that each of the polyether polyol selections of the claims, including the sulfur-containing polyether polyol of the claims, their relative proportions and their selection in combination constitute routine picking and choosing from that which is taught and fairly suggested by the prior art.  The degree of picking and choosing does not derogate from the sufficiency of the position, in the instant case, and applicants’ remarks on reply and/or other evidence of record fail to point to any non-obvious distinction in the limits of the claims or show criticality that may be associated with difference in the claims.     
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN M COONEY/                Primary Examiner, Art Unit 1765